Title: To James Madison from Isaac Swain, 20 August 1814
From: Swain, Isaac
To: Madison, James


        
          Sir,
          Buffaloe Augt. 20th. 1814
        
        A practice of abuce prevails here in the Quartermasters Department to such a degree that it is become past bearing and in the opinion of many as well as myself it ought to be brot to light before you as the Chief Magestrate, tis probable this buisness should be stated to some other Officer of the U.S. to whome it may more particularly belong but as I am unacquainted who it is, I respectfully submit it to you, hoping you will do your duty in this as well as every other part of your High & Honorable station, in order to give a faint representation of this practice I must beg your patience while I discribe the circumstance as it took place, and especially the language which is too audatious to speak or write to a Citizen much more to the President of the U.S. My Farm & place of residence till 19th. Decr. last is 12 Miles from Fort Niagara when that place was given up to the enemy

they took all my family prisioners, striped us of every thing except the cloths on at the time, plunderd all my property & burnt my buildings to the amount of 3000$. On the happy success of our army under Genls. Brown & Scot on 5 of July at Chippawa, I hoped they would soon take the Forts of Niagara & Geo. & then I could venture to return. I accordingly bought some boards at Buffaloe to raft down the River & make my family a shelter but unfortunately that happy moment has not yet arived, after the Battle at the falls 25th. July a great many wounded were brot to Buffaloe and a great many boards were wanted to make Coffins & Bunks, a boy of 9 or 10 years Old came to me & said he saw a public team taking my Boards away. I tooke the boy with me & went in search of my boards, I found them & a No. of men at work cutting them up into Coffins & bunks, after some fruitless enquire. who brot the boards there, I went to the Comadant Major Tremble who said he had given no Orders for such boards but if they were necessary & were had I should be paid for them, adding I had better go to Capn. Beard the Qur. Mr. immediately & get pay for my property, I went & adress’d the Qr. Mr. in as good language as I could. I inform’d him that his people had taken some boards of mine, & that I had come by the Majrs. direction to him for pay or a Certificate he violently replied Ah. taken your boards; Yes by G—d. and if you had been there I would have taken you too! I replied indeed Sir! and pray what would you have done with me, would you have cut me up into Coffins or bunks. He Ansd. G—d D—m a Citizen that would talk about a few boards; he would not mind a ton of boards, I humbly ansd. t’was all the boards I had in the world & that I only wanted the first cost. He said very roughly he knew nothing of the boards—did not know that they had taken any of my boards and threw out some doubts of the truth of my ascertion. I ask his honor if he would be kind enough to go or send with me & see the boards he swore he knew nothing of them nor would do nothing about them. I then went in serch of the Teamster who hall’d them—found him—and took him to Majr. Tremble & inform’d this is the Man Sir that halld my boards; he says, to the Soldier who Ordered you to take this man’s boards, you Sir replied the soldier, you told me to take boards where ever I could find them; O well Well, the man must be paid for his bs. Were they good bs., they were very good bs. replied the Soldier, were they fit to make Coffins or bunks. Yes Sir, they were fit to make anything. O very Well, On this came Captn. Beard Galloping by the Majr. haild him, & said pointing to me here is a man that wants pay for some bds. that we have taken off him; G—d. D—m the bds. said the Capn. there has been more trouble about them then a hundred times their value, Well Sir replied the Majr. but the man must be paid for his bds. Will you pay him! Aye yes, bring up the bill I’ll pay it, Off he Gallop’d; about 2 days after I carried my Bill & also a respectable farmer who halld the boards for me from the Mill to Buffaloe 18 Miles he saw me

pay for the boards knew the No of feet & what the Carriage &c cost me on producing the above to the Qr. Mr he swore he knew not how many they were nor did he ever see them. I refer’d him to the Farmer Mr. Harvey Sharp but he would neither hear nor pay, I then went to the Majr. who heard Mr. Sharp and immediately wrote a requision to the Qr. Mr. and also a Receipt for 680 feet of bds. for the use of the Genl. Hospital, and told me to carry that to the Qr. Mr and he would pay me. I return’d with Mr. Sharp to the Qr. Mrs. Office & produced the requision & Receip⟨t⟩. Captn. Camp happened to be in with his Deputy Cap. Beard they both fell to insulting me on the score of the Price, swore it was a rascally price & that I was a rascal for asking it, altho I had good evidence to prove it was the going price & that I paid in money for them when I recd. them. Capt. Camp would not hear a word but swore he never would pay me, in 3 or 4 days after I saw Majr. Tremble & Capn. Camp together, I spoke to the Majr. & told him I was sorry to be under the necessity of troubling him again about the bds. I had applied to the Qr. Mr. and he refused to pay me, the Majr. replied he was very sorry, thro that department all such articles are paid for. Capn. Camp Ansd. it was a rascally price & that I was a Rascal for asking it, the Majr. turn’d off & C. Camp continued his abuce in presence of a No of Respectable Citizens, Saying God. D—m you D—’d Citizens you want to cheat the US. I have whip’d 3 or 4 of you & you have got suits against me but the next time I go to work with you I will cut your D—md. Throats. I told him I did not want such treatment I wanted my pay for my boards and no more then the first Cost. He repeatedly calld me a D—md. Rascal & swore he would never pay me and in this state it remains.
        Thus Sir our own Officers like our enemies are not ashamed to add insult to injury if this was a singular instance I should have pass’d it over & not have troubled you with such a tedious and disgracefull story. But it is a common thing in this Office by these Officeres to pay Citizens in this Way. They have a knack at bursting into a passion, give the Citizen applying for pay a good Daming, fright him off—the sum prehaps is but little and rather then be at the trouble of sueing he goes off grumbling, & will lose it—the Officers are well pleased & can put the money to their own use. Can it be supposed that Ct. Camp will not char⟨ge⟩ the US. with my boards now he has the Major’s receipt for them.
        Captn. Camps conduct to the Citizens is no secret here, no less then f⟨our suits?⟩ in the Court of Comn. pleas is now against him, a 5th. I am credibly informd was lately settled in which he had to pay cost & 200 Dolrs. for cutting a Citizen with his Sword and I can produce a No of Instances where he has treated others as he has done to me notwithstanding he does well, he shines like a prince & it has been a Genl. observation in the Army that C.C. keeps the best Table of any in the Army the Genls. not excepted. Witness Dr. David Jones.
        
        C.Cs. ground of objection to pay is the high price and from thence take occasion to abuse & Insult me at the same time he knows better but hopes to drive me off as he has done others by threatening to cut my Throat, it is well known and I can abundantly prove it, that the going price of Boards in the months of June & July was $1.30 ⅌ 100 feet at the Mill, and the price of Halling $6.00 ⅌ waggon Load, in my Bill I charged $15.00 which was less then the boards cost me. I am Sir respectfully your Exelencys most obedt. and humble Servant
        
          Isaac Swain
        
      